Case 5:18-cv-01071-JVS-MAA Document 36 Filed 12/17/20 Page 1 of 4 Page ID #:2771



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JUAN CARLOS MARQUEZ,                       Case No. 5:18-cv-01071-JVS-MAA
  12                       Petitioner,             ORDER ACCEPTING REPORT
  13          v.                                   AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
  14    SCOTT FRAUENHEIM, Warden,                  JUDGE
  15                       Respondent.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  18   records on file herein, and the Report and Recommendation of the United States
  19   Magistrate Judge.
  20         The Court also has reviewed Petitioner’s objections to the Report and
  21   Recommendation, which the Court received and filed on November 20, 2020
  22   (“Objections”). (Objs., ECF No. 34.) As required by Federal Rule of Civil
  23   Procedure 72(b)(3), the Court has engaged in de novo review of the portions of the
  24   Report and Recommendation to which Petitioner specifically has objected.
  25         In his Objections, Petitioner reiterates his claim that the prosecution
  26   possessed allegedly exculpatory evidence: Petitioner’s dental impressions, a 911
  27   call transcript, and an autopsy report. (Objs. 3.) He argues that the prosecution did
  28
Case 5:18-cv-01071-JVS-MAA Document 36 Filed 12/17/20 Page 2 of 4 Page ID #:2772



   1   not introduce this evidence at trial because it would have undermined the case
   2   against Petitioner. (See id.) To the extent Petitioner is challenging the sufficiency
   3   of the evidence, his Objections lack merit for the reasons stated in the Report and
   4   Recommendation: when viewed in the light most favorable to the prosecution, the
   5   testimony and evidence presented at trial would permit a rational jury to find
   6   Petitioner guilty beyond a reasonable doubt of torturing and murdering Carlos.
   7   Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v. Nevils, 598 F.3d
   8   1158, 1164 (9th Cir. 2010). (See Rep. & Recommendation, ECF No. 32, at 22–23.)
   9   To the extent Petitioner is arguing the prosecution’s failure to disclose exculpatory
  10   evidence violated Brady v. Maryland, 373 U.S. 83 (1963), (see Objs. 5, 9), this
  11   claim also fails for the reasons stated in the Report and Recommendation, (see Rep.
  12   & Recommendation 28–30). Specifically, the existence of Petitioner’s dental
  13   impressions and the autopsy report was known to the defense at the time of the trial,
  14   see Cunningham v. Wong, 704 F.3d 1143, 1154 (9th Cir. 2013), and Petitioner
  15   raises only speculative allegations that other exculpatory evidence was suppressed,
  16   see Runningeagle v. Ryan, 686 F.3d 758, 769 (9th Cir. 2012). Moreover, Petitioner
  17   has not shown that the introduction of this evidence would have undermined
  18   confidence in the verdict, in light of the inculpatory evidence presented at trial. See
  19   Kyles v. Whitney, 514 U.S. 419, 435 (1995).
  20         Next, Petitioner argues that his trial lawyer rendered ineffective assistance of
  21   counsel for various reasons. (Objs. 4, 6–8, 13.) To the extent Petitioner argues that
  22   his trial lawyer was ineffective for failing to call a dental forensic expert to testify
  23   (see Objs. 4), this claim fails for the reasons stated in the Report and
  24   recommendation (Rep. & Recommendation 23–25). Specifically, Petitioner has not
  25   shown that his defense attorney’s failure to call Dr. Golden amounted to deficient
  26   performance, as this was a tactical decision based on the attorney’s review of email
  27   communications between Dr. Golden and the prosecutor. See Strickland v.
  28
                                                   2
Case 5:18-cv-01071-JVS-MAA Document 36 Filed 12/17/20 Page 3 of 4 Page ID #:2773



   1   Washington, 466 U.S. 668, 690 (1984); Gerlaugh v. Stewart, 129 F.3d 1027, 1033
   2   (9th Cir. 1997). And Petitioner has not established prejudice because he has not
   3   submitted an affidavit from Dr. Golden or other concrete evidence that Dr. Golden
   4   would have provided testimony helpful to the defense at trial. See Dows v. Wood,
   5   211 F.3d 480, 486–87 (9th Cir. 2000).
   6         Petitioner also raises several new ineffective assistance claims. He argues
   7   that his trial counsel failed to adequately investigate or prepare for trial, failed to
   8   meet with Petitioner and go over discovery with him, failed to introduce
   9   exculpatory evidence at trial, failed to exclude a juror during voir dire,
  10   inadvertently suggested that the trial court issue a flight instruction, and failed to
  11   prevent jurors from viewing Petitioner in his orange jumpsuit. (Objs. 4, 6–8, 13.)
  12   He adds that his appellate lawyer was ineffective for failing to raise these issues on
  13   appeal. (Id. at 8.) The Court declines to address these claims, as they rely on
  14   factual allegations that could have been, but were not, presented in the Petition. See
  15   United States v. Howell, 231 F.3d 615, 623 (9th Cir. 2000) (district court may
  16   decline to consider new factual allegations raised for the first time in objections to a
  17   magistrate judge’s recommendation, where such allegations were available before
  18   the magistrate’s proceedings ever began).
  19         Petitioner also argues that Nancy’s testimony violated his right to a fair trial
  20   because this testimony was inflammatory and was not corroborated by other
  21   evidence. (Id. at 2–3, 5, 12.) Petitioner raised this claim briefly in his Reply,
  22   (Reply, ECF No. 25, at 3–4), but he did not include it in the Petition, (see Pet. 5–7).
  23   The Court also declines to consider this new claim. See Delgadillo v. Woodford,
  24   527 F.3d 919, 930 n.4 (9th Cir. 2008) (“Arguments raised for the first time in
  25   petitioner’s reply brief are deemed waived.”); Howell, 231 F.3d at 623.
  26         Finally, the Court declines to address Petitioner’s new claim that the
  27   prosecutor committed misconduct by stating during closing argument that
  28
                                                   3
Case 5:18-cv-01071-JVS-MAA Document 36 Filed 12/17/20 Page 4 of 4 Page ID #:2774



   1   Petitioner’s sister Maribel testified that Petitioner’s biting hurt her and that Nancy
   2   was arrested at the hospital. (Objs. 12.) Howell, 231 F.3d at 623.
   3         In sum, the Court finds no defect of law, fact, or logic in the Report and
   4   Recommendation. The Court concurs with and accepts the findings, conclusions,
   5   and recommendations of the United States Magistrate Judge, and overrules the
   6   Objections.
   7         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
   8   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
   9   Petition and dismissing this action with prejudice.
  10
  11
  12   DATED: December 17, 2020
  13                                           ___________________________________
  14                                           JAMES V. SELNA
                                               UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  4
